United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-31158
                         Summary Calendar



GARY SMITH,

                                    Plaintiff-Appellant,

versus

JO ANNE B BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 2:04-CV-539
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Gary Smith appeals the affirmance of the Social Security

Commissioner’s denial of his application for Supplemental

Security Income (SSI).   He argues that the district court

erroneously concluded the he was not disabled within the meaning

of the Social Security Act because (1) his impairment meets or

exceeds the impairment listed at 20 C.F.R. 404, Subpt. P, App. 1,

§ 12.06 for an anxiety disorder, and (2) his impairment makes him

unable to work.   Substantial evidence in the record supports the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-31158
                                -2-

ALJ’s conclusion that Smith could not meet or exceed the listed

impairment because there was no evidence that Smith experienced

two of the conditions of 20 C.F.R. 404, Subpt. P, App. 1,

§ 12.06B.

     Regarding Smith’s allegation that he is unable to work, the

ALJ found Smith’s subjective complaints of functional limitations

to lack credibility.   Because this finding is supported by

substantial record evidence, it is entitled to judicial

deference.   See Villa v. Sullivan, 895 F.2d 1019, 1024 (5th Cir.

1990).   Moreover, the vocational expert testified that a person

with Smith’s age, education, and impairment could work at one of

over 50,000 jobs in Louisiana.    Thus, the ALJ’s conclusion that

Smith could work is supported by substantial evidence.       See

Masterson v. Barnhart, 309 F.3d 267, 273-74 (5th Cir. 2002).

     Smith also argues that his case should be remanded based on

new material evidence that reveals that he is disabled.      Smith

has not shown that the new evidence relates to the time period

for which benefits were denied, reveals more than a deterioration

of his impairments that were previously found not to be

disabling, or would have changed the outcome of the

Commissioner’s determination.    Accordingly, no remand is

warranted based on the new evidence Smith submitted.     See Ripley

v. Chater, 67 F.3d 552, 555 (5th Cir. 1995); Leggett v. Chater,

67 F.3d 558, 567 (5th Cir. 1995).    The judgment of the district

court is AFFIRMED.